DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1, 11 and 16, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an apparatus, a tangible machine readable storage medium or a method, wherein the apparatus, the tangible machine readable storage medium or method comprises first covering, second covering and one or more processors, wherein one or more processors is/are configured to:
while operating in a speed setting mode and in response to a first command to store speeds:
store, in the one or more memories, the first speed in association with the first covering;
store, in the one or more memories, the second speed in association with the second covering;
after exiting the speed setting mode and in response to a second command to move coverings at one or more user-selected speeds from the stored speeds:
	determining, from the one or more memories, the first speed and the second speed; and
	activate the first motor to move the first end rail at the first speed and activate the second motor to move the second end rail at the second speed such that the first end rail arrives at the first reference position at the same time as the second end rail arrives at the second reference position.
Claims 2-10 and 21 are allowed because they depend on claim 1.
Claims 12-15 and 17-19 are allowed because they depend on claims 11 and 16, respectively.

The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art US 8,339,086 B2 to Feldstein et al. discloses a system for synchronizing a plurality of roller shades each from first position to a common second position. The system includes a master controller, plurality of optical assemblies, and a plurality of motor assemblies. Each of the motor assemblies is configured for receiving the position information from one of the plurality of optical assemblies, receiving a master shade movement time from the master controller, and moving one of the roller shades from the first position to the common second position in response to the received position information so that the roller shade arrives at the common second position simultaneously with the other roller shades in a time equal to the master shade movement time. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846